DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species F, Figures 28-37 in the reply filed on 11/15/2021 is acknowledged.
Examiner notes that “one or more wash-out apertures” in claims 43 and 49 appear to direction to the species G/H (element 102, paragraph 443).
Claims 43 and 49-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species A-E and G-YY, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2021

Priority
Examiner acknowledges claims to priority under 35 U.S.C. 120 or 121 for this U.S. application is a CON of 16/566,302 09/10/2019 PAT 10647012; 16/566,302 is a CON of 16/175,033 10/30/2018 PAT 10406707; 16/175,033 is a CON of 15/716,504 09/26/2017 PAT 10112313; 15/716,504 is a CIP of 15/433,988 02/15/2017 PAT 11014255; 15/433,988 is a CIP of 15/241,042 08/18/2016 PAT 9764487; 15/241,042 is a CIP of 15/135,485 04/21/2016 PAT 9687989; 15/135,485 is a CIP of 14/977,560 12/21/2015 PAT 9550303; 14/977,560 is a CIP of 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/12/2021, 1/12/2021 and 1/12/2021 filed after the filing date of the application on 5/11/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clarke (US 20110146079 A1).
Regarding claim 31, Clarke teaches a shaving device comprising: 
a blade cartridge (10) comprising: 
a housing (15) having at least a first shaving side (top side of Figure 2) including a front edge region (near 16) , an aft edge region (near 17), a first lateral edge region (left side of cartridge in Figure 1A), and a second lateral edge region (right side of cartridge in Figure 1A); 

a first set of one or more razor blades (12a-b) mounted to the housing between the intermediate strip and the front edge region (see Figure 2); and 
a second set of one or more razor blades (12d-e) mounted to the housing between the intermediate strip and the aft edge region (see Figure 2).
Regarding claim 32, Clarke teaches the blade cartridge further comprises one or more aft shaving aids (16) located in at least a portion of the aft edge region (see Figure 2), wherein the second set of one or more razor blades is mounted to the housing between the intermediate strip and the one or more aft shaving aids (see Figure 2).
Regarding claim 33, Clarke teaches the one or more aft shaving aids includes a lubricant (paragraph 0091, see Figure 2).
Regarding claim 34, Clarke teaches the blade cartridge further comprising one or more forward shaving aids (16) located in at least a portion of the front edge region (see Figure 2), wherein the second set of one or more razor blades is mounted to the housing between the intermediate strip and the one or more forward shaving aids (see Figure 2).
Regarding claim 35, Clarke teaches the one or more forward shaving aids includes a plurality of raised projections (see Figure 2).
Regarding claim 36, Clarke teaches the blade cartridge further comprises:
one or more forward shaving aids (16) located in at least a portion of the front edge region (see Figure 2); and

wherein the first set of one or more razor blades is mounted to the housing between the intermediate strip and the one or more forward shaving aids (via 15a-b, see Figure 2); and wherein the second set of one or more razor blades is mounted to the housing between the intermediate strip and the one or more aft shaving aids (via 15d-e, see Figure 2).
Regarding claim 37, Clarke teaches the one or more forward shaving aids includes a plurality of raised projections (see Figure 2) and wherein the one or more aft shaving aids includes a lubricant (see paragraph 0091 and Figure 2).
Regarding claim 38, Clarke teaches the first set of one or more razor blades includes a plurality of razor blades (15a-b, see Figure 2).
Regarding claim 39, Clarke teaches the second set of one or more razor blades includes a plurality of razor blades (15d-e, see Figure 2).
Regarding claim 40, Clarke teaches the first set of one or more razor blades and the second set of one or more razor blades are both configured to cut hair in a first shaving stroke direction (see Figure 1).

Claims 31 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews (US 6161288).
Regarding claim 31, Andrews teaches a shaving device (see Figures 21-22)comprising: 
a blade cartridge (201) comprising: 

an intermediate strip (230, see Figure 21); 
a first set of one or more razor blades (228F) mounted to the housing between the intermediate strip and the front edge region (see Figure 22); and 
a second set of one or more razor blades (227F) mounted to the housing between the intermediate strip and the aft edge region (see Figure 22).
Regarding claim 41, Andrews teaches the first set of one or more razor blades are configured to cut hair in a first shaving stroke direction (down direction in Figure 18) and the second set of one or more razor blades are configured to cut hair in a second shaving stroke direction (up direction in Figure 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US 2010146079 A1).
Regarding claim 42, Clarke teaches all elements of the current invention as set forth in claim 31 stated above.
The embodiment of Figure 2 of Clarke fails to teach the intermediate strip includes at least one of a lubricant, a conditioner, a moisturizer, a soap, and a gel.
The embodiments of Figure 5I discloses that the non-cutting element 14 can include lubricant (paragraph 0135).
It would have been obvious to one of ordinary skill in the art to modify the device of Clarke to add the lubricant strip on top of the non-cutting element 14, as taught in the embodiment of Figure 5I of Clarke, in order to improved gliding of the device (paragraph 0135 of Clarke).
Claims 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US 2010146079 A1) in view of Cuisinier (US 20050034314 A1).
Regarding claim 44, Clarke teaches all elements of the current invention as set forth in claim 31 stated above.
Clarke fails to teach the housing includes a second shaving side including at least one razor blade.
Cuisinier teaches a razor cartridge including two opposite shaving sides (two sides of 20, see Figures 1a and 2), wherein each side include multiple blades (23, see Figures 1a and 2).
It would have been obvious to one of ordinary skill in the art to modify the device of Clarke to change the cartridge to have two shaving sides, as taught by Cuisinier, while retaining the details of the first side of Clarke, in order to increase the number of shave for the device (paragraph 0024 and abstract of Cuisinier).
Regarding claim 45, modified Clarke further teaches the blade cartridge is configured to rotate about a pivot axis (axis of 31) to select the first shaving side and the second shaving side (as modified in claim 44, see Figures 1 and 2 of Cuisinier).
Regarding claim 46, modified Clarke further teaches the second shaving side (as modified in claim 44, the second shaving side is reversed of the first side, see Figure 1a of Cuisinier) comprises: 
a second shaving side front edge region (aft region of the first shaving side), 
a second shaving side aft edge region (front edge of the first shaving side), and 
two oppositely arranged lateral edge regions (same as the lateral edge of the first side); a second shaving side intermediate strip (duplicated element 14 of first side, see Figure 2 of Clarke for example); 
a third set of one or more razor blades mounted to the housing between the second shaving side intermediate strip and the second shaving side front edge region (duplicated 12a-b, see Figure 2 of Clarke for example); and 
a fourth set of one or more razor blades mounted to the housing between the second shaving side intermediate strip and the second shaving side aft edge region (duplicated 12d-e, see Figure 2 of Clarke for example).
Regarding claim 47, modified Clarke further teaches the second shaving side further comprises one or more second shaving side aft shaving aids located in at least a portion of the second shaving side aft edge region (as modified in claim 44, duplicated element 17, same function as the first side), wherein the fourth set of one or more razor blades is mounted to the 
Regarding claim 48, modified Clarke further teaches the second shaving side further comprises one or more second shaving side forward shaving aids located in at least a portion of the second shaving side front edge region (as modified in claim 44, duplicated element 16, same function as the first side, since element 16 aid in guarding during shaving, therefore considered as shaving aid, paragraph 0057 of Clarke), wherein the third set of one or more razor blades is mounted to the housing between the second shaving side intermediate strip and the one or more second shaving side forward shaving aids (see Figure 2 of Clarke).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pedersen (US 5575068) teaches two faces razor. Coffin (US 7086160 B2) teaches same face with two opposite stroke direction. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        12/02/2021